Citation Nr: 1045472	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-28 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2008 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
August 2008, a statement of the case was issued in May 2009, and 
a substantive appeal was received in July 2009.  The Veteran 
testified at a Board hearing in August 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Initially, service personnel records reflect that the Veteran 
served in Saudi Arabia from July 28, 1990, to April 10, 1991.  He 
initially reported the shooting of a fellow soldier, W.W., in 
June 1990 in Dhahran, Saudi Arabia; however, such incident was 
unable to be confirmed as a U.S. Army service member with the 
name was unable to be located.  Since that time, the Veteran has 
submitted testimony and two statements from fellow soldiers (C.R. 
and L.B.) who also attest to the self-inflicted gunshot by W.W.; 
however, the incident purportedly occurred between November 1990 
and January 1991.  

New regulations have been implemented with regard to stressor 
determinations for PTSD.  Per the new regulations, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); an in-service 
stressor consistent with the places, types, and circumstances of 
service (satisfactorily established by lay testimony) that has 
been medically related to the Veteran's fear of hostile military 
or terrorist activity by a VA psychiatrist or psychologist, or 
one contracted with by VA; and the Veteran's PTSD symptoms have 
been medically related to the in-service stressor by a VA 
psychiatrist or psychologist, or one contracted with by VA.  See 
38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843 - 39852 (July 
13, 2010).  

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 
Fed. Reg. 39843 - 39852 (July 13, 2010).  Thus, the primary 
effect of the amendment of § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  In place of corroborating 
reported stressors, a medical opinion must instead be obtained 
from a VA, or VA contracted, psychiatrist or psychologist.  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  

The Board acknowledges the assessment of PTSD reflected in VA 
outpatient treatment records; however, the Veteran has not been 
afforded a VA examination.  In a statement received from the 
Veteran in October 2007, he stated that during his service in 
Saudi Arabia, his unit was chosen for recon and he saw thousands 
of bodies, blood, and guts everywhere, and the air smelled of 
burned flesh.  In light of the new regulations, the Veteran 
should be afforded a VA examination to assess whether he has PTSD 
due to stressors incurred in service.

Accordingly, the case is REMANDED for the following actions:

1.  Updated VA treatment records should be 
obtained from the West Palm Beach VAMC for the 
period May 2, 2009, to the present.  

2.  After completion of the above, schedule 
the Veteran for a comprehensive VA psychiatric 
examination to determine the diagnoses of all 
psychiatric disorders that are present.  
The claims folder and a copy of this remand must 
be provided to the examiner prior to the 
examination.  The examiner should determine the 
diagnoses of any currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be based on 
examination findings, all available medical 
records, complete review of comprehensive testing 
for PTSD, and any special testing deemed 
appropriate.  A multiaxial evaluation based on 
the current DSM-IV diagnostic criteria is 
required.  

a)  The examiner should determine whether the 
Veteran currently suffers from PTSD related to 
his fear of hostile military or terrorist 
activity while on active duty, and whether it is 
adequate to support a diagnosis of PTSD.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious injury, or 
a threat to the physical integrity of the Veteran 
or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming  artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the Veteran's response to 
the  event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, the 
examiner is requested to render an opinion as to 
whether it is at least as likely as not (i.e., a 
likelihood of 50 percent or more) that any 
currently diagnosed psychiatric disorder is a 
result of service or any incident therein.

A complete rationale for all opinions expressed 
must be provided.  The copy of the examination 
report and all completed test reports should 
thereafter be associated with the claims folder.

3.  After completion of the above, review the 
expanded record and readjudicate entitlement to 
service connection for PTSD, to include under the 
provisions of 38 C.F.R. § 3.304(f)(3) (2010) and 
75 Fed. Reg. 39843 - 39852 (July 13, 2010).  If 
the benefit sought is not granted in full, the 
Veteran should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


